DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is U.S. 2009/0074576 (Brostmeyer) and U.S. 2015/0218951 (Weaver) which teaches a directing a flow of cooling fluid into at least one of the plurality of circuits of cooling channels only in response to a formation of a breach in the exterior wall of the component that exposes exposing a portion of the at least one of the plurality of independent circuits of cooling channels. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, a plurality of independent circuits of cooling channels embedded within an exterior wall of the component, wherein the plurality of circuits of cooling channels are interwoven together; an impingement plate; and a plurality of feed tubes connecting the impingement plate to the exterior wall of the component and fluidly coupling each of the plurality of circuits of cooling channels to at least one supply of cooling fluid, wherein, in each of the plurality of circuits of cooling channels, the cooling fluid flows through the plurality of feed tubes into the circuit of cooling channels only in response to a formation of a breach in the exterior wall of the component that exposes at least one of the cooling channels of the circuit of cooling channels.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745